PER CURIAM:
Carlos Scovens pled guilty to possession with intent to distribute cocaine base pursuant to a conditional guilty plea, reserving the right to challenge the denial of his motion to suppress. On appeal, he contends that the warrant was overbroad and was executed in an unconstitutional manner. We have reviewed the record and the parties’ briefs on appeal, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its order denying Scovens’ motion to suppress. See United States v. Scovens, No. CR-05-35-WDQ (D. Md. June 14, 2005; entered June 15, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.